226 F.3d 1235 (11th Cir. 2000)
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.EFRAIN DOMINGUEZ,  Defendant-Appellant.
No. 99-4200
IN THE UNITED STATES COURT OF APPEALSFOR THE ELEVENTH CIRCUIT
September 13, 2000

Appeal from the United States District Court for the Southern District of Florida
D.C. Docket No. 96-00976-CR-DMM
Before ANDERSON, Chief Judge, CARNES and RONEY, Circuit Judges.
CARNES, Circuit Judge:


1
After having been convicted by a jury on multiple counts involving participation  in a cocaine distribution organization and mortgage fraud, Efrain Dominguez  appeals, contending that the district court erred: 1) by permitting the mortgage  fraud- related charges to be joined with the drug-related charges under Rule  8(a) of the Federal Rules of Criminal Procedure; and 2) by failing to grant a  mistrial or, in the alternative, by failing to adequately investigate  indications that the jury had engaged in premature deliberations. We are  unpersuaded by either contention and affirm his convictions.

I. BACKGROUND

2
Efrain Dominguez was charged by superseding indictment with twenty-eight counts  of conspiracy to possess cocaine with intent to distribute, in violation of 21  U.S.C.  846; conspiracy to money launder, in violation of 18 U.S.C.  1956(h);  money laundering, in violation of 18 U.S.C.  1956(a)(1)(A) and (B); use of a  telephone facility in commission of a felony, in violation of 21 U.S.C.  843(b)  and (d); and mortgage fraud, in violation of 18 U.S.C.  1014.1 The charges  break down into two general sets of crimes - one set involving participation in  a cocaine distribution organization (Counts 1- 24), and the other involving  mortgage fraud (Counts 25-28).


3
Before trial, Dominguez filed a motion to sever the mortgage fraud-related  charges pursuant to Rule 8(a) and Rule 14 of the Federal Rules of Criminal  Procedure. The government opposed severance on the ground that the drug-related  charges and mortgage fraud-related charges were properly joined under Rule 8(a)  as "acts or transactions connected together or constituting parts of a common  scheme or plan." Fed. R. Crim. P. 8(a). The government argued that proof of the  drug-related charges provided the motive and necessity for the mortgage  fraud-related charges. The district court denied Dominguez's motion for  severance.


4
The case was tried before a jury in June 1998. On the eighth day of the nine-day  trial, before the government had finished presenting its case, the court  received a note from a juror asking to be excused. The court questioned the  juror in the presence of both sides, and it became apparent from the juror's  answers that at least some of the jurors had already been discussing whether  Dominguez was guilty. The district court denied Dominguez's counsel's request to  be permitted to question the juror himself, and it denied his request for a  mistrial on the basis of premature deliberations.


5
Before the jury returned a verdict, it sent a note to the court explaining that  it was unable to reach a decision on the five money laundering counts (Counts  2-6). Over an objection by Dominguez, the court decided to accept a partial  verdict on the counts upon which the jury was able to agree. The jury found  Dominguez guilty on all counts except the five money laundering counts. The  government then dismissed those five counts.


6
Following the jury's verdict, Dominguez moved for a judgment of acquittal, or in  the alternative, for a new trial based in part upon the court's pretrial denial  of his severance motion and in part upon the evidence of premature deliberations  by the jury. The district court denied Dominguez's motion. The court sentenced  Dominguez to 188 months of imprisonment and five years of supervised release.


7
On appeal, Dominguez argues that the district court erred by denying his motion  to sever the drug-related charges and mortgage fraud-related charges under Rule  8(a) of the Federal Rules of Criminal Procedure, and by failing to grant a  mistrial or, in the alternative, to adequately investigate the indications that  the jury had started deliberating the case before the closing instructions or  even the completion of the evidence.2

II. DISCUSSION

8
A. Whether the District Court Erred by Denying the Motion to Sever the  Drug-Related Charges and Mortgage Fraud-Related Charges as Improperly Joined  Under Rule 8(a)


9
Dominguez contends that the drug-related charges and the mortgage fraud-related  charges in the indictment were misjoined under Rule 8(a), and for that reason  the district court erred in denying his motion to sever the two sets of  charges.3 Rule 8(a) allows "[t]wo or more offenses [to] be charged in the same  indictment . . . in a separate count for each offense if the offenses charged .  . . are of the same or similar character or are based on the same act or  transaction or on two or more acts or transactions connected together or  constituting parts of a common scheme or plan." Fed. R. Crim. P. 8(a). In United  States v. Weaver, 905 F.2d 1466 (11th Cir. 1990), this Court explained that:


10
Rule 8 is broadly construed in favor of the initial joinder. The question of  whether initial joinder is proper under Rule [8] is to be determined before  trial by examination by the trial court of the allegations stated on the face  of the indictment. . . . Thus, we must first look to the indictment in order  to determine if appellants' initial joinder was proper under Rule [8]. If  improper joinder under Rule [8] occurred, reversal is not required if the  misjoinder was harmless error. The improper joinder is harmless unless it  results in actual prejudice because it had substantial and injurious effect or  influence in determining the jury's verdict.


11
Id. at 1476-77 (analysis of Rule 8(b)) (internal quotations and citations  omitted).


12
Dominguez argues that the drug-related charges and mortgage fraud-related  charges were misjoined because nothing on the face of the indictment tied the  two groups of charges together, and the evidence presented at trial with respect  to the two groups of charges did not overlap. We agree with Dominguez that,  looking solely to the four corners of the indictment, there is no explicit  connection between the groups of charges. Drug distribution charges and mortgage  fraud charges are not of the "same or similar character." Nor do the charged  offenses appear to be "based on the same act or transaction." The counts  containing the mortgage fraud charges make no reference to the preceding counts  containing the drug charges or to any drug- related activity.


13
However, when Dominguez moved before trial for severance of the drug-related and  mortgage fraud-related charges, contending that they were misjoined under Rule  8(a), the government responded that the charges were properly joined for two  reasons. First, the government stated that "proof of the [drug-related charges]  provides the motive and necessity for the [mortgage fraud- related charges.]"  Second, the government submitted that "both sets of charges will involve the  presentation of the same evidence to the jury."


14
The first reason proffered by the government, taken alone, furnishes the  necessary relationship between the two groups of charges: The charged offenses  were "acts or transactions connected together or constituting parts of a common  scheme or plan," which makes joinder proper under Rule 8(a). According to the  government's theory of the case, which was later supported by the trial  evidence, Dominguez submitted fraudulent income tax returns when applying for  mortgage loans in order to conceal the fact that his income had been derived  from drug activity. Regardless of whether both sets of charges involve the  presentation of the same evidence, the fact that one illegal activity provides  the impetus for the other illegal activity is sufficient to constitute a common  scheme for joinder purposes.


15
In United States v. Kopituk, 690 F.2d 1289 (11th Cir. 1982), the appellants  argued that the tax offenses charged against them in the indictment, which  included filing false income tax returns, were improperly joined under Rule 8  with the non-tax offenses, which included racketeering, conspiracy to engage in  racketeering, extortion, and receipt of kickbacks in connection with a labor  matter. Id. at 1295, 1312. This Court concluded that joinder under Rule 8(b) was  proper.4 We reasoned that:


16
[t]he tax offenses were . . . part of a series of acts committed in  furtherance of the overall conspiracy. In the case of the unreported income  received by [two of the appellants], the filing of false income tax returns  operated to maximize the benefits enjoyed as a result of their participation  in the conspiracy and, of course, facilitated their efforts to avoid detection  of the criminal enterprise. As for the fraudulent deductions claimed on behalf  of [a corporation involved in the offenses], the preparation of false  corporate income tax returns enabled [other appellants] to minimize the  adverse financial impact of the illegal payoffs they were making in order to  acquire . . . business.


17
Id. at 1314. See also United States v. Yefsky, 994 F.2d 885, 895 (1st Cir. 1993)  ("[T]he tax fraud and mail fraud counts could be joined [under Rule 8(b)]  because some of the unreported income was the fruit of the mail fraud scheme.");  United States v. Wirsing, 719 F.2d 859, 862-63 (6th Cir. 1983) (drug charges  were properly joined under Rule 8(a) with tax evasion charges when the  government "contend[ed] that the income that was not reported on [defendant's]  return for the years in question was derived from his illegal activity in the  conspiracy to distribute drugs" and proof of tax evasion was indirect net worth  method). But cf. United States v. Randazzo, 80 F.3d 623, 627 (1st Cir. 1996)  (charges for misbranding shrimp were not properly joined under Rule 8 as part of  "a common scheme or plan" with tax fraud charges because "it was pure  happenstance whether the overstated expenses [on the fraudulent tax returns]  happened to overstate legal income or illegal income [which was derived from  increased profits due to misbranding of shrimp] of the [c]ompany."); United  States v. Halper, 590 F.2d 422, 429 (2nd Cir. 1978) (Rule 13 consolidation)  (charges were not properly joined as "connected together or constituting parts  of a common scheme or plan" despite the government's argument that "[the  defendant's] scheme to defraud the Medicaid system produced the income which he  then failed to report on his personal income tax returns" because "the  government concede[d] that the sums charged in the income tax evasion indictment  were not the same funds embraced in the Medicaid fraud indictment."). Under our  Kopituk decision, the drug-related and mortgage fraud- related charges in this  case were properly joined under Rule 8(a).


18
We reach that conclusion with full awareness that this Court has repeatedly said  that whether joinder is proper under Rule 8 is to be determined by examining the  allegations in the indictment alone. See, e.g., United States v. Morales, 868 F.2d 1562, 1567- 68 (11th Cir. 1989) (concluding that joinder of parties was  proper under Rule 8(b), because the indictment named all defendants-appellants  in a single conspiracy count: "[W]e will look only to the indictment in order to  determine if the appellants' initial joinder was proper under Rule 8(b).");  United States v. Wilson, 894 F.2d 1245, 1253 (11th Cir. 1990) (concluding that  joinder of parties was proper under Rule 8(b), because offenses as alleged in  the indictment were factually similar and those allegations showed a substantial  overlap of participants: "We recently established that we examine only the  allegations on the face of the indictment to determine if the appellants'  initial joinder was proper under Rule 8(b)." (citation omitted)); United States  v. Weaver, 905 F.2d at 1476.5 If that principle applied here, Dominguez would  have a much stronger case for misjoinder under Rule 8(a), because the indictment  in this case does not explicitly allege any connection between the two groups of  charges, although it may implicitly indicate a connection. Even assuming that  the indictment in this case standing alone does not indicate a sufficient  connection between the two sets of charges to justify joinder under Rule 8(a),  joinder was still proper. We say that because after examining our decisions we  do not believe the "indictment only" rule applies to invalidate joinder, instead  of to justify it.


19
In the cases where we have relied on the indictment alone to establish the  propriety of initial joinder, the defendant- appellant was arguing that evidence  adduced during trial showed that joinder was improper even though under the  allegations of the indictment alone joinder would have been proper. See, e.g.,  Morales, 868 F.2d at 1567 (challenging joinder of parties under Rule 8(b) when  one of defendants was acquitted on conspiracy count); United States v.  Fernandez, 892 F.2d 976, 984-85 (11th Cir. 1989); United States v. LaSpesa, 956 F.2d 1027, 1031-32 (11th Cir. 1992); United States v. Kabbaby, 672 F.2d 857,  860-61 (11th Cir. 1982).6 Dominguez, on the other hand, argues that the  indictment shows that joinder was improper, even though looking to the  government's representations before trial, which were borne out in the evidence  presented during trial, we know that joinder was proper.


20
The rationale behind the indictment only rule makes sense when the indictment  evidences the requisite connection between the charges, but the evidence at  trial takes an unexpected turn that vitiates the basis for joinder. As we have  explained:


21
The difficulty we see in allowing a court to analyze a Rule [8] claim based on  the evidence adduced at trial is that it permits a reviewing court to conclude  that initial joinder was improper based on information that was not and could  not have been known to the prosecutor at the time the indictment was brought.  We do not believe that it is appropriate to make a Rule [8] determination that  initial joinder was improper simply because the government failed to prove all  of the facts alleged in the indictment.


22
Morales, 868 F.2d at 1568 (Rule 8(b) analysis). That reasoning shows not just  why the indictment only rule exists, but also why that rule is not applicable to  situations when the evidence proffered by the government before trial or adduced  during trial shows that initial joinder was proper even though the indictment  may not have explicitly stated the connection between the charges. It is enough  that when faced with a Rule 8 motion, the prosecutor proffers evidence which  will show the connection between the charges. See United States v. Halliman, 923 F.2d 873 (D.C. Cir. 1991).7 If the indictment fails to show and the prosecutor  fails to proffer a sufficient basis in the expected evidence to justify joinder,  then a severance should be ordered.8


23
Here, the evidence showed that joinder was proper. The government's response to  Dominguez's motion to sever explained why the two groups of charges were  properly joined: Concealing income from the drug activity was the motive for the  mortgage fraud. The evidence at trial supported that position, as the  government's closing argument pointed out to the jury.9 In other words,  Dominguez invites this Court to ignore both the government's response to his  motion to sever, and the realities of the evidence and argument made at trial,  all of which established the propriety of joinder. Because the indictment only  rule upon which Dominguez relies does not apply in the context in which he seeks  to invoke it, we decline his invitation. Because we hold initial joinder under  Rule 8(a) was proper, it is unnecessary to discuss whether Dominguez showed  actual prejudice.10


24
B. Whether the District Court Abused Its Discretion by Failing to Adequately Respond to Allegations That Jurors Had Engaged in Premature Deliberations


25
Dominguez also argues that he was denied his constitutional right to a fair  trial by an impartial jury, because the jury began deliberations even before the  government finished presenting its case. Dominguez contends that the district  court abused its discretion by denying his motion for a mistrial on this ground,  or in the alternative, that it did so by not investigating the alleged jury  misconduct more thoroughly to determine the extent of the prejudice to him.


26
Under the Sixth Amendment, every defendant in a criminal prosecution has a right  to trial by "an impartial jury." U.S. Const. amend. VI. A jury's impartiality is  endangered by colloquy among jurors about the case prior to the beginning of  formal deliberations. See United States v. Yonn, 702 F.2d 1341, 1345 n. 1 (11th  Cir. 1983). The danger is that "such conversations may lead jurors to form an  opinion as to the defendant's guilt or innocence before they have heard all of  the evidence, the arguments of counsel, and the court's instructions." Id. That  is why juries are typically instructed at the beginning of the trial and  periodically throughout it not to discuss the case among themselves until  permitted to do so at the completion of the evidence and closing instructions.


27
The problem in this case came to the attention of the district court on the  eighth day of the nine-day trial, before the government had finished presenting  its case. The court received a note from a juror stating: "I do not feel that I  can adequately fulfill my duties as a juror and ask that I be excused." Counsel  for both sides suggested that the court bring the juror out and ask her what she  meant by the note. The court agreed and interviewed the juror on the record in  the presence of counsel for the parties. That interview went as follows:


28
The Court: Good morning . . . . I have received your note. While don't tell me  anything specific about your thoughts about this case, but will you explain to  me what you mean by the note? Why do you feel you can't continue as a juror?


29
Juror: I had not realized before that it would be - that there would be much -  as much entailed in terms of making a judgment. And I feel inadequate to make  - or to be a part of this process. I do.


30
The Court: . . . Is there something in particular - again, not about this  case, but that causes you to have that feeling?  Juror: It has something to do with some of the discussion that has been going  on in the jury room, and I just see things quite differently, and I feel that  it can be detrimental to the process.


31
. . . .


32
The Court: So you believe you may disagree with others, is that what you are  saying?


33
Juror: Yes. . . .


34
. . . .


35
The Court: Well, laying aside the other jurors, what is it about yourself that  causes you to   -


36
Juror: Because I suppose that my level of doubting of - my level of  questioning is a little more than the average level.


37
. . . .


38
The Court: . . . What I am trying to respond to is your feeling that you are  not up to the task, that part of your sentiment.


39
Juror: Well, I suppose - I think in terms of the discussion that has gone on  so far, I may say things so differently that perhaps I am questioning my own  interpretation and my own ability to interpret.


40
Following that colloquy with the juror the court had a side bar conference with  the attorneys and solicited their recommendations about how to proceed.  Dominguez's attorney requested that the court ask the juror what deliberations  had been going on, and suggested that if the jury had been deliberating contrary  to the court's instructions, "then we are moving for a mistrial. That's what it  sounds like to me." Counsel for the government argued that nothing the juror had  said indicated any deliberations had taken place although there might have been  some "small talk," which he said was inevitable, and he urged the court not to  inquire further about whether deliberations had occurred. Dominguez's counsel  argued that for the juror to say that her opinions differed from those of others  on the jury obviously meant that there had been some deliberations, because "why  else would she be finding that she - her viewpoints are different than everybody  else or a majority of people unless they have been discussing them?"


41
When the court inquired as to the parties' positions about excusing the juror  from any further service, counsel for the government urged the court to remove  her because she had indicated during voir dire that she might have a problem  with sitting in judgment of another person, and her latest comments established  that she did have a problem in that respect. Dominguez's attorney argued against  removing the juror, but moved for a mistrial on the ground that the jury had not  followed the court's instructions to refrain from deliberating.


42
After reading some decisions relating to the matter, the district court decided  to question the juror further. That additional questioning and the answers it  elicited are as follows:


43
The Court: I want to talk further with you about the note you sent me and why  you believe you can't - why you are asking to be excused.


44
Have you come to a conclusion about this case at this point or do you believe  you can wait until the end of the case and form your decision?


45
Juror: Others have -


46
The Court: Let me finish. Let me ask you a question.


47
Can you wait until the end of the case to decide your view and come to your  conclusion?


48
Juror: Definitely.


49
The Court: And you can be fair and impartial to both sides?


50
Juror: I am working on it.


51
The Court: The opinion and view of each juror is important and deserves to be  considered. What is it that causes you to believe that you can't perform as a  juror in this case?


52
Juror: It is a question of the final analysis of guilt and innocence and the  disposition of someone's life that is a very big deal. And I will have to live  according to my conscience if a decision is made incorrectly, if I have  somehow done something, made a wrong decision, I will be living with that  decision.


53
The Court: What is it about yourself that causes you to believe that you can't  do that in this case?


54
Juror: I feel that the prosecution is very, very heavy-handed so I am slightly  biased in the other direction, if that is quite - I feel that I have always  been for the underdog. . . . And it is the underdog that I am generally  attempting to do something for. So I have to work against that bias. I knew  that to start out with.


55
The Court: But you yourself just told me that you felt you could wait until  the end of the case, deliberate with other jurors and come to a conclusion.  What is it that causes you to believe you can't do that, if there is anything?


56
Juror: I think - okay. I am questioning my ability to interpret the facts  because what I am hearing - we do have others as a sounding board, and I am  questioning my own ability to be objective. That is what I am questioning at  this point. I am questioning my subjective coloration of what is going on.


57
. . . .


58
The Court: Is this an internal struggle with your own mind or is this being  caused by anyone else, any other juror, for example?


59
Juror: There is apparently general consensus -


60
The Court: Again, I don't want to know their deliberations, but I may need to  know what people have said to you that is causing this problem in your mind.  Let me - Have there been discussions about the facts of this case among the  jurors?


61
Juror: Well, certainly.


62
The Court: Have some jurors said to you they have come to a conclusion?


63
. . . .


64
Juror: I think that - from what I have seen, I think a fairly general  consensus is already there.


65
The Court: Are you interpreting what people are saying or are you -


66
Juror: It is fairly clear what people are -


67
The Court: From comments people have made to you?


68
Juror: Yes. In the room.


69
. . . .


70
The Court: . . . What I want [to] know is, whether or not you can continue to  deliberate and come to that conclusion both yourself and as a group. I need to  know that in terms of you. I also need to know whether or not the jury has  jumped the gun and begun deciding the case now as opposed to waiting until the  end of the case when you can talk to each other and come to a conclusion.


71
Juror: It is a very, very conscious jury. And again, I feel that, perhaps,  there has been a little - everyone is waiting until the end. However, we talk.  And everyone there is very conscientious. Everyone is very anxious to, I  think, deliberate with all honesty.


72
. . . .


73
The Court: Has anyone told you they have made up their minds?


74
Juror: Not, per se.


75
The Court: Do you believe you can continue to deliberate and come to a  conclusion both individually and with the other members of the jury?


76
Juror: Everyone is working very hard on this case. There is a definite - this  is a really interested jury.


77
The Court: That question was directed to you. Can you do that?


78
Juror: To the best of my ability, but I don't think I am seeing things quite -


79
The Court: Well, that is part of the process. At times people may not see  things differently. But what we ask as a juror, will wait until the end of the  case, will hear all the evidence, will decide themselves, will communicate  with other jurors to reach a group decision if possible . . . . And the  question is, can you do that?


80
. . . .


81
Juror: I can definitely do that. I just want justice to be served as well. And  if I am incapable of - for whatever reason of - I had wanted to disqualify  myself because I wasn't certain that I could be objective.


82
The Court: You mean at the outset?


83
Juror: No, at the outset I was fairly convinced I could be.


84
The Court: Where are you now at this stage?


85
Juror: Yes.


86
The Court: But my question now is, do you believe you can continue and wait  until the conclusion of the case to come to an internal decision, deliberate  with the others and participate in the decision of this jury?


87
Juror: Yes.


88
Dominguez's counsel then requested permission to question the juror further,  arguing that the additional questioning the court had conducted made it clear  that there had been some deliberations. He said he wanted to ask questions about  the dialogue that had been going on among the jurors, what deliberations had  occurred, and what conclusions had been reached. Counsel for the government  opposed any further inquiry, pointing out that the juror had said that everyone  was waiting until the end to decide the case and that no one had told her they  had made up their minds. He suggested that the juror had simply been drawing  inferences from "signals or body language or who knows what, or offhand remarks  that might be one way," but she had unequivocally told the court that the jury  had not begun deliberating and that no one had made up their minds as far as she  knew. The court agreed, explaining:


89
I asked those questions deliberately and I asked her that specific question,  and she responded that they had not.


90
So I am concluding, based on my inquiry, that there is not - there is - and I  think I went pretty far in terms of comments. I don't believe there has been first misconduct. I also believe that this jury can continue to serve and that  there is not a basis to excuse her based on this record. And I don't believe  that it would be appropriate to allow inquiry by counsel.


91
The court did ask counsel for Dominguez whether he had any additional questions  he would like the court to ask the juror. Counsel said he wanted the juror  questioned further about what discussion had been going on, including the  decisions or conclusions other jurors had reached and told her about. The court  declined to ask the juror any more questions about that, saying: "She said there  had been no decisions made. The jury was waiting." The court believed that it  had made adequate inquiry.


92
Counsel for the government then asked the court to remove the juror from any  further service on the grounds that she had indicated she was biased against the  prosecution. The court declined, reiterating that "she explained her processes  but can wait until the end of the case" to come to a conclusion.


93
Counsel for Dominguez once again moved for a mistrial on jury misconduct  grounds, arguing that the jury had violated the court's instructions by  deliberating and discussing the case and making decisions inappropriately. The  government again opposed that motion, and the court denied it. The court told  the juror she should continue her service, but instructed her not to discuss  with other jurors the questioning that had occurred.


94
The jury was brought back in the courtroom and proceedings continued. Neither  side requested that the court immediately instruct the jury about not  deliberating before the end of the case, and it did not do so. However,  approximately fifty transcript pages later, and before the jury was allowed to  leave the courtroom again, the court told the jury that they were going to break  for lunch, and it also instructed them as follows:


95
It is important, as I indicated to you at the outset, to wait until the end of  the case until we begin - until you begin your deliberations. Keep an open  mind to any additional evidence until you get the instructions and argument of  counsel and then deliberate.


96
So I ask you not to discuss the case again with anyone else or each other  until we get to that point in the process.


97
There were no objections to that instruction or any request for further  instructions on the subject. At the end of that trial day, the court instructed  the jurors that it was very important they not discuss the case with anyone.


98
The most salient aspect of the law in this area is the breadth of discretion  given to judges who are called upon to deal with the possibility of juror  misconduct. District court judges deal with jurors on a regular basis, and those  judges are in the trenches when problems arise. The problems that present  themselves are seldom clearly defined and a number of variables have to be  considered. There are often no obviously right or wrong answers to the questions  that arise. For all of these reasons, a trial judge is vested with broad  discretion in responding to an allegation of jury misconduct, and that  discretion is at its broadest when the allegation involves internal misconduct  such as premature deliberations, instead of external misconduct such as exposure  to media publicity. See Grooms v. Wainwright, 610 F.2d 344, 347 (5th Cir. 1980);  Yonn, 702 F.2d at 1344-45; United States v. Williams, 716 F.2d 864, 865 (11th  Cir. 1983); United States v. Cuthel, 903 F.2d 1381, 1382 (11th Cir. 1990).In a  number of decisions we have held that when a jury problem involves the  possibility of internal misconduct, the trial judge's "discretion extends even  to the initial decision of whether to interrogate the jurors." Yonn, 702 F.2d at  1345; accord United States v. Harris, 908 F.2d 728, 733-34 (11th Cir. 1990);  Cuthel, 903 F.2d at 1382-83. It is difficult, if not impossible, to reconcile  with those decisions Dominguez's position that the district court in this case  abused its broad discretion by not interrogating the juror further about the  nature and extent of any discussions that had occurred about the case. The Yonn,  Harris, and Cuthel decisions foreclose any holding that the court's questioning  of the juror in this case was so inadequate as to be an abuse of discretion. The  same reasoning and conclusion apply to the court's refusal to permit counsel for  Dominguez to question the juror further.


99
We turn now to whether the district court abused its broad discretion by not  granting a mistrial on the basis of what the juror said in answer to the  questions that the court did ask. It is apparent from the juror's answers to the  judge's questions that there had been some discussion of the case among at least  some of the jurors. However, when asked specifically whether "the jury has  jumped the gun and begun deciding the case now as opposed to waiting until the  end of the case," the juror said that "perhaps, there has been a little -  everyone is waiting until the end," but "we talk." From comments made to her she  thought "a fairly general consensus is already there," but she did not say it  had been arrived at after deliberations instead of independently by each juror  on the basis of the evidence heard so far. The juror assured the judge that she  could wait until the conclusion of the case and after deliberations to reach a  decision.


100
Based upon the juror's answers, the district court found that there had not been  any juror misconduct, and we cannot say that conclusion, to the extent it  includes fact findings about whether any discussion that had occurred was  extensive, is clear error. We reiterate, what we have observed in the past, that  the district court is in a better position to evaluate credibility, see Grooms, 610 F.2d at 347, as well as "the mood at trial and the predilections of the  jury." Harris, 908 F.2d at 734; accord United States v. Bertoli, 40 F.3d 1384,  1393-94 (3rd Cir. 1994).11


101
While we conceivably might have followed a different course and even arrived at  a different result than the district court did if we had been presiding over the  trial of this case, we were not. The whole point of discretion is that there is  range of options open, which means more than one choice is permissible. The  broader the discretion, the greater the range of choice and the less room for  reversal. As we have explained before, "under the abuse of discretion standard  of review there will be occasions in which we affirm the district court even  though we would have gone the other way had it been our call. That is how an  abuse of discretion standard differs from a de novo standard of review." In re  Rasbury, 24 F.3d 159, 168 (11th Cir. 1994). Such a standard means that a trial  court has "a range of choice . . . so long as that choice does not constitute a  clear error of judgment." Id. (internal marks and citation omitted). We cannot  say that, all things considered, the district court's decision not to grant a  mistrial was a clear error of judgment.


102
Two facts about this case reinforce our conclusion. First, the court repeatedly  instructed the jurors, both before and after its investigation into the alleged  jury misconduct, that Dominguez was presumed innocent, that the jury should not  discuss the case until the evidence was completed, and that their verdict must  be based only upon the evidence presented at trial. When it concluded that the  jury should continue to serve, the court in essence concluded that the jury was  capable of correcting any misbehavior, of following the court's instructions  from that point on, and of properly evaluating the evidence. As we said in  Williams, 716 F.2d at 865, "[t]he district court was in the best position to  determine whether . . . the jury's discussion of the case prior to submission  could be cured from error by instructions as given."


103
Second, the jury did reach a split verdict, convicting Dominguez of the  drug-related and mortgage fraud-related charges but failing to reach a verdict  on the money laundering charges. That split verdict evidences that the jury  necessarily must have considered the charges individually and assessed the  strength of the evidence as to each charge. The careful weighing of evidence  inherent in a split verdict makes the verdict itself "evidence that the jury  reached a reasoned conclusion free of undue influence and did not decide the  case before the close of evidence." Cuthel, 903 F.2d at 1383.12 As the Third  Circuit has acknowledged, "when there are premature deliberations among jurors  with no allegations of external influence on the jury, the proper process for  jury decisionmaking has been violated, but there is no reason to doubt that the  jury based its ultimate decision only on evidence formally presented at trial."  United States v. Resko, 3 F.3d 684, 690 (3rd Cir. 1993).13 For all these  reasons, we hold that the district court did not abuse its discretion by failing  to grant a mistrial or by failing to investigate possible jury misconduct more  thoroughly.

III. CONCLUSION

104
AFFIRMED.



NOTES:


1
 The indictment also sought forfeiture of any property constituting, or derived  from, any proceeds of Dominguez's violations of 21 U.S.C.  846, 21 U.S.C.   843(b) and (d), 21 U.S.C.  1956(h), and 21 U.S.C.  1956 (a)(1). The government  dismissed the forfeiture counts at the end of the trial, and they are not at  issue in this appeal.


2
 Dominguez also contends that the district court's refusal to permit him to  re-cross examine a witness about evidence he argues was introduced during  re-direct examination of that witness violated the Confrontation Clause of the  Sixth Amendment. We find no merit to that contention and affirm the district  court's ruling on it without further discussion.


3
 In the district court Dominguez moved for severance on grounds of improper  joinder under Rule 8(a) and also sought it as relief from prejudicial joinder  pursuant to Rule 14. However, on appeal he has emphatically abandoned any Rule  14 arguments and issues, choosing to stake his position solely on Rule 8(a). In  his reply brief, Dominguez goes so far as to chide the government for discussing  Rule 14, saying on the opening page of his reply brief that: "The fundamental  flaw in the government's argument on this issue is that the government  apparently does not understand the difference between Federal Rules of Criminal  Procedure 8 and 14. The government's entire argument is premised on the  standards applicable to denial of severance under Rule 14, even though Appellant  has only raised the denial of his motions under Rule 8." Appellant's Reply Br.  at 1; see also id. at 9 n.4 (arguing that the government could not take any  comfort from Dominguez's failure to raise his desire to testify as to only one  set of the charges as a basis for error on appeal, because "the defendant's  desire to testify as to only one of the joined charges is a basis for severance  only under Rule 14, not Rule 8(a)."). Like Dominguez, we will not discuss Rule  14. See generally United States v. Wilson, 894 F.2d 1245, 1252 (11th Cir. 1990)  (evaluating alleged violations of Rule 8 and Rule 14 separately because the  analysis involves different standards).


4
 Rule 8(a) governs the joinder of multiple offenses, and Rule 8(b) governs the  joinder of multiple defendants. Fed. R. Crim. P. 8; see also United States v.  Gentile, 495 F.2d 626, 628 n.2 (5th Cir. 1974). Rule 8(a) establishes a "more  lenient standard" for joinder than Rule 8(b), Gentile, 495 F.2d at 628 n.2, and  for the purposes of our discussion of Rule 8(a), the governing principles are  the same.


5
 In Weaver, we held that the initial joinder of parties was improper under Rule  8(b) because the defendants-appellants were charged only in a cocaine  conspiracy. The indictment had also charged a marijuana conspiracy, which, as  the government conceded, represented a separate transaction. After examining the  face of the indictment, we explained that the "conspiracies did not overlap  temporally" and only two of the nine defendants who went to trial were charged  with the marijuana conspiracy. See Weaver, 905 F.2d at 1477. Notwithstanding the  misjoinder, the convictions were affirmed on harmless error grounds. See id. at  1478. The misjoinder was rendered harmless because the trial court severed the  marijuana charges from the cocaine charges during the fifth day of testimony,  and gave cautionary instructions to the jury when it proceeded with the trial of  the cocaine charges. See id. at 1478.


6
 In Fernandez, the defendant-appellant "argue[d] that the government's proof [at  trial] established two conspiracies instead of the single conspiracy charged in  the indictment" and that joinder of the multiple defendants was improper under  Rules 8 and 14. Fernandez, 892 F.2d at 984. We stated that the propriety of  joinder under Rule 8(b) was to be determined "by examining the allegations  contained in the indictment," and that the indictment alleged a single  conspiracy. Id. at 985. Accordingly, we concluded that the defendant-appellant's  Rule 8 "claim probably would be meritless" and that a "misjoinder or prejudicial  joinder claim based on evidence adduced at trial ... falls under Rule 14 . . .  ." Id.
In LaSpesa, the defendants-appellants contended that the trial evidence was  insufficient to show one conspiracy, and that the district court thus erred by  denying their Rule 8 misjoinder motion and their Rule 14 severance motion.  LaSpesa, 956 F.2d at 1031. We stated that joinder was proper "[b]ecause the  indictment sufficiently alleged that all of the defendants were involved `in the  same series of acts or transactions constituting an offense or offenses.'" Id.  at 1032.
In Kabbaby, the defendant-appellant challenged the propriety of joinder of one  count, upon which he was convicted, with multiple other counts involving other  defendants, upon which he was acquitted. He argued that the record as it  pertained to the count upon which he was convicted was devoid of any connection  to the other defendants. Kabbaby, 672 F.2d at 859-60. We held that joinder was  proper based upon the face of the indictment, stating that "[the] failure of the  jury to convict [the defendant-appellant] of participating in the broader  conspiracy of which the [single count] was a part does not require retroactive  invalidation of the joinder." Id. at 860- 61.


7
 The rule in the D.C. Circuit is that "the government need not demonstrate the  propriety of its joinder decisions on the face of the indictment. . . . Rather,  the government need only present evidence before trial" sufficient to establish  that joinder is proper. Halliman, 923 F.2d at 883 (citations omitted). In  Halliman, the government joined the appellants in an indictment pursuant to Rule  8(b), but did not indict the appellants in any common counts. Despite that  failure, the court found joinder proper because the government, in a pre-trial  hearing, presented evidence of a connection between the charged offenses. See  id. at 883-84.
In the course of reaching that conclusion, the D.C. Circuit pointed to our  circuit as an example of one which examines only the allegations in the  indictment to determine the propriety of joinder under Rule 8(a), and thought  that we disagreed with its rule permitting the government to proffer or present  sufficient evidence at any time before trial. See id. at 883 n. 7. The D.C.  Circuit is only partially correct in its interpretation of our law. As we  explain today, when the defendant attempts to show joinder is improper by  pointing to later evidence, we look only to the face of the indictment. However,  when the defendant attacks joinder as improper based on the indictment but later  evidence shows that joinder is proper, we look beyond the face of the  indictment.


8
 Rule 8 "requires only that the government `allege,' not prove, the facts  necessary to sustain joinder." Halliman, 923 F.2d at 883. The failure of the  government to prove those facts at trial does not mean joinder was improper,  provided the allegations are made in good faith. See id.; Morales, 868 F.2d at  1568 ("We do not believe that it is appropriate to make a Rule 8(b)  determination that initial joinder was improper simply because the government  failed to prove all of the facts alleged in the indictment."); Gentile, 495 F.2d  at 632 (reading Schaffer v. United States, 362 U.S. 511, 80 S. Ct. 945 (1960),  as holding that "even though initial joinder of offenses prior to trial was  based solely on the alleged existence of a conspiracy, the subsequent failure to  prove the conspiracy at trial did not constitute misjoinder" under Rule 8);  Kabbaby, 672 F.2d at 860-61 ("Contrary to defendant's argument, failure of the  jury to convict him of participating in the broader conspiracy of which [the  drug transaction upon which he was convicted] was a part does not require  retroactive invalidation of the joinder."). The indictment only rule is  inconsistent with any notion that failure to prove a good faith representation  about what the evidence will show establishes improper joinder. In any event, in  this case the government proved at trial the basis it had proffered for the  joinder.


9
 The pertinent part of the government's closing argument follows:
Now, let's talk for a minute about the false statement counts, government's -  the counts in the indictment were counts 25 through 28.
The false statement counts tell you a lot about this defendant, about Efrain  Dominguez. The evidence on those counts shows that he made false statements to  these banks in an effort to influence the banks to give [him] loans. . . .
This is the 1990 return. Here is the 1989 return that he submitted to the banks.  ... And you heard testimony that these are forgeries. The IRS has never seen  them. Never heard about these tax returns. . . .
So why does he do this? Why? It is very simple why he does this. If he goes into  this bank showing the kind of money he has made from cocaine trafficking, four  years out of law school, worth $3 and a half million, you show that kind of  money and those kind of assets that he has got, with his true legitimate income  of 20 grand or 30 grand, he is in big trouble. . . .
So what does he do? Well, he creates plausible tax returns, plausible returns  that don't - that will pass the laugh test. You look at them, you go, oh, okay,  he makes 75 or 85, okay. That's, you know, that makes sense with this income. And that is really the problem with cocaine, folks. You make so much money that  it is impossible to justify what you have. . . .  This is proof beyond any reasonable doubt that he committed these mortgage  frauds. . . .


10
 An alternative way to approach Dominguez's claim would have been to look first  to whether there was any prejudice from the joinder, assuming that it was  improper. This Court has stated:
[T]he question of whether it is proper to restrict a Rule [8] inquiry to the  indictment is largely academic because in deciding whether reversal is required,  assuming the joinder was improper, the reviewing court must necessarily look to  the evidence adduced at trial to determine whether the defendant has been  prejudiced. Thus, in many instances, a reviewing court may simply look to the  prejudice component of defendant's claim and only in the rare case where the  defendant has demonstrated prejudice will the court be required to address the  issue of whether the joinder was actually proper.
Weaver, 905 F.2d at 1477 (analysis of Rule 8(b)) (internal quotations and  citations omitted). Because we have concluded that joinder of charges was not  improper, we need not decide whether he could have established prejudice if  joinder had been improper.


11
 In Harris, the defendants alleged that a juror sitting in the jury box said "do  it to him good" as a witness for the prosecution was taking the stand to  testify. Harris, 908 F.2d at 733. The court chose not to investigate the remark.  See id. at 734. On appeal, we held that the court had not abused its discretion  in declining to investigate because the meaning of the remark was ambiguous and  the district court was in a better position to judge whether the "statement . .  . reflect[ed] serious juror contamination." Id.
In Grooms, the defendant's mother allegedly overheard a remark by one juror at  the close of the state government's case indicating that the juror had concluded  the defendant was already guilty, but she did not report the remark until after  the jury rendered a guilty verdict. See Grooms, 610 F.2d at 346-48. The court  questioned the mother at a hearing attended by defense counsel, and denied the  defendant's motion for a new trial. See id. at 347- 48. We recognized that  "[a]fter hearing the mother's testimony and observing her demeanor, the judge  was in a good position to evaluate her credibility," and held that the denial of  the defendant's motion for a new trial was not an abuse of discretion. Id.


12
 In Cuthel, the defendants alleged that an anonymous telephone call and letter  written by a juror to the prosecutor, both received after the verdict, indicated  jury contamination. See Cuthel, 903 F.2d at 1382. We concluded, among other  things, that the letter did not indicate that premature deliberations occurred.  We then stated that the jury's split verdict, acquitting the defendants of some  counts but convicting on others, was further evidence that the court's decision  that the jury was free of undue influence and did not deliberate prematurely was  not clearly erroneous. See id. at 1383.


13
 In Resko, on the seventh day of a nine-day trial, a juror told a court officer  that, despite the district court's instruction to the contrary, the jury had  been discussing the case. See Resko, 3 F.3d at 687. The district court "summoned  the jurors en masse, informed them of the problem, and then gave each a written  questionnaire" asking if they had discussed the facts of the case and if they  had formed an opinion as to the guilt or innocence of the defendants. Id. at  688. The Third Circuit concluded that, despite the district court's broad  discretion in handling allegations of jury misconduct, its inquiry "was  inadequate to ... determin[e] whether prejudice resulted from the jury  misconduct." Id. at 691. Thus, it vacated the defendants-appellants' convictions  on two counts and remanded for a new trial. See id. at 695-96.
Although we agree with the Third Circuit's statement in Resko that the violation  of the proper process for jury decision-making does not necessarily mean that  the jury has based its decision on inappropriate factors, see id. at 690, for  reasons apparent from our previous discussion in this opinion, we disagree with  its ultimate conclusion that the district court was obligated to conduct further  investigation under those circumstances. It seems to us that the Third Circuit  applied in Resko an understanding of broad discretion that is different from our  own. Be that as it may, that circuit appears to have broadened the definition of  "broad discretion" in this area and retreated somewhat from Resko's stringent  standard for investigation into jury misconduct. In Bertoli, 40 F.3d 1384, the  district court, when it learned of possible premature deliberations, chose to  interview only four of the jurors. Id. at 1390. It dismissed three of the  jurors, see id., and denied the defendant's request that it interrogate the  other jurors. See id. at 1395. Limiting the "holding [in Resko] to the facts of  that case, facts which [it] thought - and still think[s] - unlikely to recur,"  the Third Circuit held that there was "no abuse of discretion in the trial  court's handling of the allegations of jury misconduct . . . ." in Bertoli. Id.  at 1396.